DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-7, 9-20, 22, and 24 are pending.

Response to Arguments
The objections and rejections of the Final office action mailed 09/21/2021, have been overcome by the applicant's persuasive arguments, amendments and the Examiner's amendment (see below).
Claims 1-3, 5, 9-13, 15-20, 22, and 24 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chris Kalafut, Attorney of Record, on 12/2/2021.
The application has been amended as follows: 

1. (Currently Amended) A vehicle motion simulator system comprising: 
a processor configured to predict a translational and rotational velocity of a moving vehicle based on a determination of engine load for the moving vehicle, wherein the processor is further configured to: 
compute a nearest wall distance for the moving vehicle in an environment; 
solve an eddy viscosity for the environment using a constraint based immersed boundary method to determine a detached eddy simulation of the moving vehicle, wherein the environment is a fluid, and a pseudo-fluid occupying a location of the moving vehicle is constrained to be rigid; 
solve a flow velocity for the environment; 
determine the translational and rotational velocity nearest wall distance, the eddy viscosity, and the flow velocity; and 
adjust a rear slant angle of update a vehicle design of the moving vehicle based at least in part on the determined translational and rotational velocity of the moving vehicle 

2. (Previously Presented) The system of claim 1, wherein eddy viscosity and flow velocity are to simulate stability of the moving vehicle while the vehicle is moving in a presence of wind.  

3. (Original) The system of claim 1, wherein the system is to simulate moving of at least one of air or fluid past the moving vehicle.  

4. (Canceled)  

5. (Currently Amended) The system of claim 1, wherein the processor is configured to use [[a]] the constraint-based immersed boundary method to predict a velocity of the moving vehicle based on a determination of engine load for vehicle.  

6. (Canceled)   

7. (Canceled)   

8. (Canceled)  

9. (Currently Amended) The system of claim 1, further including a turbulence modeler to generate a turbulence model using the detached eddy simulation at high Reynolds numbers for the moving vehicle.  



11. (Currently Amended) A computer-implemented method to simulate and predict a velocity of a moving vehicle based on a determination of engine load for the vehicle, the method comprising: 
computing, using a processor, a nearest wall distance for the moving vehicle in an environment; 
solving, using the processor, an eddy viscosity for the environment using a constraint based immersed boundary method to determine a detached eddy simulation of the moving vehicle, wherein the environment is a fluid, and a pseudo-fluid occupying a location of the moving vehicle is constrained to be rigid; 
solving, using the processor, a flow velocity for the environment; 
determining, using the processor, the translational and rotational velocity nearest wall distance, the eddy viscosity, and the flow velocity; and 
adjusting, by the processor, a rear slant angle of a vehicle design of the moving vehicle based at least in part on the determined the determined translational and rotational velocity of the moving vehicle 



13. (Currently Amended) The method of claim 11, wherein solving the eddy viscosity and solving the flow velocity utilize [[a]] the constraint-based immersed boundary method to predict a velocity of the moving vehicle based on a determination of engine load for vehicle.  

14. (Canceled)    

15. (Original) The method of claim 11, wherein solving the flow velocity further includes leveraging a vehicle dynamics model to determine the flow velocity.  

16. (Currently Amended) The method of claim 11, further including outputting an adjustment for at least one other parameter of vehicle design or vehicle configuration based on the determined translational and rotational velocity of the moving vehicle.
 
17. (Currently Amended) The method of claim 11, further including generating a turbulence model using the detached eddy simulation at high Reynolds numbers for the moving vehicle.  



19. (Currently Amended) A non-transitory tangible computer readable storage medium including instructions which, when executed by a processor, implement a method to simulate and predict a velocity of a moving vehicle based on a determination of engine load for the vehicle, the method comprising: 
computing a nearest wall distance for the moving vehicle in an environment; 
solving an eddy viscosity for the environment using a constraint based immersed boundary method to determine a detached eddy simulation of the moving vehicle, wherein the environment is a fluid, and a pseudo-fluid occupying a location of the moving vehicle is constrained to be rigid; 
solving a flow velocity for the environment; 
determining the translational and rotational velocity nearest wall distance, the eddy viscosity, and the flow velocity; and 
adjusting a rear slant angle of updating a vehicle design of the moving vehicle based at least in part on the determined translational and rotational velocity of the moving vehicle 

20. (Currently Amended) The non-transitory tangible computer readable storage medium of claim 19, wherein solving the eddy viscosity and solving the flow velocity utilize [[a]] the constraint-based immersed boundary method to predict a velocity of the moving vehicle based on a determination of engine load for vehicle.  

21. (Canceled)  

22. (Previously Presented) The non-transitory tangible computer readable storage medium of claim 19, wherein solving the flow velocity further includes leveraging a vehicle dynamics model to determine the flow velocity.  

23. (Canceled)  

24. (Currently Amended) The non-transitory tangible computer readable storage medium of claim 19, wherein the method further includes generating a turbulence model using the detached eddy simulation at high Reynolds numbers for the moving vehicle.  

25. (Canceled)


Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: claims 1-3, 5, 9-13, 15-20, 22, and 24 are considered allowable over the art of record. The closest art of record Tristan Favre et al., "An Assessment of Detached-Eddy Simulations of Unsteady Crosswind 
C. Woolsey, "Vehicle Dynamics in Currents," teaches design and assessment of vehicles is based on dynamic equation applications of rotational flow effects and motion prediction. However, the claims as recited are allowable since when reading the claims in light of the specification, none of the references of record anticipates, or renders obvious the recited combination as a whole; including the combination of limitations specified in the independent claims, including the further limitations:
(Claims 1, 11, and 19) "solve an eddy viscosity for the environment using a constraint based immersed boundary method to determine a detached eddy simulation of the moving vehicle, wherein the environment is a fluid, and a pseudo-fluid occupying a location of the moving vehicle is constrained to be rigid; … and adjust a rear slant angle of update a vehicle design of the moving vehicle based at least in part on the determined translational and rotational velocity of the moving vehicle to reduce lateral displacement of the moving vehicle." in combination with the remaining elements and features of the claimed invention.
As dependent claims depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. Support for the above noted limitations can be found in at least paragraphs [0037] and [0063] of Applicant's published specification. It is for these reasons that the applicants' invention defines over the prior art of record.

Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/STEVEN W CRABB/Examiner, Art Unit 2148